Citation Nr: 0622851	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-39 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial evaluation for Post traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, WI.

The Board notes that a March 2003 rating decision granted 
service connection for the veteran's PTSD and assigned a 30 
percent rating effective from the date of his claim in July 
2002.  The veteran disagreed with the initial evaluation 
assigned and thereafter perfected his appeal as to this 
issue.  In November 2005, the Board remanded the claim for 
additional development, which has been completed, and the 
additional evidence was considered by the Appeals Management 
Center.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated for the 
period of his claim. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3,159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The November 2002 letter also told the 
claimant to provide any relevant evidence in the claimant's 
possession.  The claimant was requested to send a description 
of the symptoms and the level of severity and was informed of 
the evidence needed to support his initial service connection 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The November 2002 letter did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In a March 2003 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective from July 2002, the 
date of his claim.  The issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

Even though the November 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the November 2002 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for PTSD in the March 2003 
rating decision and assigned an initial 30 percent disability 
rating effective from July 2002, the date of claim.  The 
veteran was advised of the award and provided a copy of the 
rating decision which explained the basis for the rating 
assigned.  The November 2002 letter served its purposes in 
that it provided section 5103(a) notice to the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the veteran's July 2003 notice of disagreement (NOD), he 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Thereafter, following a VA examination, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued an October 2004 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher rating and the basis for the rating 
assigned.  In November 2005 the case was remanded by the 
Board and in December 2005 the RO wrote to the veteran asking 
for evidence showing that his disability had become worse.  
In March 2006, following additional development of the 
evidence and adjudication of the claim, the veteran was 
provided with a supplemental statement of the case which 
explained the basis for the rating and the effective date 
assigned.  See 38 U.S.C.A. § 7105(d)(1).  In May 2006, the 
veteran's representative responded that they had no further 
argument.  The veteran thus had the opportunity to respond to 
the VCAA notice prior to the appeal reaching the Board for 
the second time.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.

The claimant's service medical records and VA examination 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In March 2006, following development requested on 
remand, it was reported that there were no outpatient 
treatment records for the veteran, just the examination 
reports which are of record.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
Pursuant to the Board's November 2005 remand the claimant was 
also afforded a VA examination in January 2006.  38 C.F.R. 
§ 3.159(c)(4).  The examination is adequate and the records 
satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained. Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  An appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted. Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


A 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders (2005).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships Id.

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).



Facts and Analysis

The veteran seeks an initial rating higher than 30 percent 
for his service-connected PTSD.  The Board has considered the 
veteran's assertions concerning the severity of his PTSD, the 
corrective counseling action he received in June 2005 and the 
VA examinations conducted in January 2003, June 2004, and 
January 2006.  As explained below, the evidence does not show 
that the veteran's service-connected PTSD more closely 
approximates a disability picture commensurate with the next 
higher rating of 50 percent (occupational and social 
impairment with reduced reliability and productivity).

On VA examination in January 2003, it was noted that the 
veteran had been married for 33 years and had a son, daughter 
and grandchild.  He had never sought psychiatric treatment or 
been hospitalized.  He reported both irritability and anger 
outbursts including incidents at work.  He was not taking any 
psychiatric medication and reported he took Excedrin which 
calmed him down.  He worked for one company in various 
capacities in 1968 and 1973 and returned to work there from 
1976 until 2002 when he was let go when the company 
downsized.  He was currently working and had been gainfully 
employed since his return from Vietnam.  

On mental status examination the veteran was cooperative and 
while he appeared initially anxious and tense it decreased as 
the examination proceeded.  His speech was of regular rate, 
rhythm and volume.  His mood was anxious and tense.  His 
affect was of decreased range; however, appropriate given the 
examination.  Thought processes were logical, linear and goal 
directed.  Insight and judgement were fair and cognition was 
grossly intact.  The examiner noted he had some difficulties 
at work but was able to remain gainfully employed working for 
26 years at the same place until being laid off.  The 
diagnosis was chronic PTSD and the GAF score was 62. 

The veteran was again examined in June 2004.  The examiner 
reviewed the veteran's records and the prior examination 
report.  The veteran's history was again noted.  The veteran 
described having daily symptoms of PTSD.  He did not 
participate in any treatment and reported "just going to 
work" was a "good distraction, keeps my mind off things."  
He had been working about 50 hours a week for his last two 
years of employment.  In describing his subjective complaints 
he indicated that they were the same and he would wake at 
night and would also go to his garage and feel like he was in 
a bunker.  He reported having a lot of guns and staying away 
from people.  It was noted he had not lost anytime from work 
due to PTSD or for any other reason.  He reported having no 
social relationships outside of the family.  On mental status 
examination he demonstrated no impairment of thought process 
or communication.  His interaction during the interview was 
normal.  He was oriented and denied any obsessive or 
ritualistic behaviors.  Rate and flow of his speech was 
within normal limits.  The veteran described some symptoms of 
depressed mood, but nothing that rose to the level of a 
diagnosable condition.  He did not have significant anxiety.  
The veteran related that things were about the same since the 
last examination and nothing was different, but was happening 
more often.  He told the examiner that his symptoms were 
worse, but he was reluctant to participate in treatment.  The 
diagnosis was moderate-severe PTSD and the GAF score was 52.  

Following the Board's remand another VA examination was 
conducted in January 2006.  The examiner reported reviewing 
the veteran's claims file including the prior examinations.  
The veteran described having flashbacks including at work and 
that he was able to continue working.  He also noted panic 
symptoms that lasted momentarily.  He did not describe other 
symptoms of panic attacks or have other impairment at work 
other than the flashbacks.  He described being written up 
once at work for a safety issue and attitude difficulties and 
the examiner noted the statement was in his file.  It was 
classified as minor and he received verbal counseling.  He 
also described a prior incident where he was written up due 
to his irritability causing an argument with a supervisor.  
He had not had any further warnings or reprimands.  It was 
also noted that the type of work he did was changed and this 
was more difficult for him and caused him to be irritable.  
He also reported that he did not miss work.  He talked with 
coworkers at breaks, but did not socialize with many people.  
He worked an average of 42 hours a week.  At home he stayed 
in his basement where he enjoyed listening to music and fixed 
up his scooters and motorcycles.  He enjoyed these activities 
and described his mood as stable.  He did not have any 
difficulty remembering tasks or assignments on the assembly 
line.  

He described having a chronic sleep disturbance and that he 
often felt tired.  He had never been late to work or had any 
problems missing work related to symptoms from PTSD.  He did 
not describe any significant frequency or content of dreams 
or nightmares.  He had been married since 1969 and felt close 
to his granddaughter.  No significant anxiety was noted when 
he described his Vietnam experience.  He did not have a sense 
of a foreshortened future and spoke fondly of retiring in the 
next few years and working on his motorcycles and scooters.  

The examiner noted he shifted jobs in April 2005 and this had 
resulted in more frustration for him.  He felt people were 
watching him and monitoring safety issues.  On mental status 
review he was alert and oriented.  He presented with a calm 
demeanor and linear and goal directed thought processes.  He 
displayed a full range of affect and there was no psychomotor 
agitation.  He denied any current suicidality.  At his prior 
examination he indicated having suicidal thoughts and he said 
he had not had any recent suicidal thoughts.  He was fully 
oriented with no objective evidence of memory loss or 
impairment.  His speech was regular.  He did not endorse 
symptoms of a depressed mood and was able to enjoy present 
activities and hobbies.  He did have chronic impaired impulse 
control related to irritability from his PTSD, but the 
examiner noted he had an otherwise excellent employment 
history.  The diagnosis was moderate PTSD and the GAF score 
was 55.  It was the examiner's opinion that the symptoms had 
continued to remain relatively stable and he had not had any 
problems at work for the past six months.  The examiner felt 
he did not have enough evidence to state there had been a 
significant increase in his symptoms and it was more likely 
that his job change had made his previous symptoms of 
irritability more noticeable.  He did not show any 
significant signs of depression and had a stable mood.  His 
GAF score was 55 which the examiner felt reflected moderate 
symptoms based on moderate difficulty with social and 
occupational functioning. 

The June 2005 Corrective Action Counseling form reflects that 
the veteran received verbal and written counseling because of 
safety concerns in how he was lifting materials at work and 
because of offensive comments he had made.  It was reported 
to be a minor offense.  

The evidence reflects the veteran's problems with personality 
conflicts related to his irritability from PTSD, but also 
shows what has been described as an excellent employment 
history.  While the June 2004 examiner described the 
veteran's PTSD as moderate-severe the examiner in January 
2006 described it as moderate.  The assigned GAF scores in 
January 2003 of 62, in June 2004 of 52 and June 2006 of 55 do 
not reflect more than moderate symptoms and the evidence does 
not demonstrate that the veteran's symptoms occur with such 
frequency as to support a higher evaluation.  The veteran is 
not receiving any treatment for his PTSD and appears to be 
functioning appropriately.  While he experienced some 
problems with sleep he did not report having nightmares and 
his flashbacks, while occurring at work did not impact on his 
performance.  It is clear that he has experienced some 
occupational and social limitations, the objective symptoms, 
however, do not support a higher evaluation for any period of 
his claim.  

The veteran did exhibit irritability at work from his PTSD 
and was counseled at work, but it was considered minor and no 
subsequent problems were noted when examined in January 2006.  
The evidence does not reflect such symptoms as flattened 
affect, the veteran was reported to have normal speech, had 
no difficulty in understanding commands and was not shown to 
have impaired judgement or problems with abstract thinking.  
He was described as fully oriented with no objective evidence 
of memory loss or impairment.  Indeed, his ability to 
maintain employment over the years reflects well on his 
motivation.  As such the 30 percent disability more closely 
approximates the veteran's symptoms and a higher evaluation 
is not warranted for any period of his claim.

The Board has carefully considered the veteran's assertions 
and finds that the symptoms reported as a result of his PTSD 
have been contemplated in the assignment of the current 30 
percent evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed the 
veteran has not sought treatment and has not been 
hospitalized for his PTSD.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2005) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  In this case, as the Board 
finds that the preponderance of the evidence is against the 
claim for a higher initial rating for PTSD the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


